***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  JOHN MOSBY ET AL. v. BOARD OF EDUCATION
       OF THE CITY OF NORWALK ET AL.
                 (AC 42007)
                        Elgo, Bright and Beach, Js.

                                  Syllabus

The plaintiff M, who brought this action seeking damages for breach of
    contract, appealed to this court from the judgment of the trial court
    rendered in favor of the defendant Board of Education of the City of
    Norwalk and the defendant union, after the court granted the board’s
    motion to dismiss and the union’s motion for summary judgment. The
    court had granted the motion to dismiss on the basis of improper service
    of process pursuant to statute (§ 52-57 [b]), and it rendered summary
    judgment in favor of the union on the ground that M lacked standing
    to commence his claim against the union. Held:
1. The trial court properly granted the board’s motion to dismiss: although
    M claimed that the board properly was served as a school district pursu-
    ant to § 52-57 (b) (4), the language of § 52-57 (b) unambiguously distin-
    guishes the particular ways that service is required to be made upon a
    school district and a municipal board, and this court would not torture
    the language in § 52-57 (b) to construe a school board of education as
    being the equivalent of a school district where the plain meaning of the
    statute makes a clear distinction between the two; accordingly, because
    process properly is served against a school board of education only
    when it is made upon the clerk of the town, city or borough, and service
    in the present case was not made upon the Norwalk city clerk pursuant
    to § 52-57 (b) (5), service was defective.
2. This court declined to review M’s claim that the trial court improperly
    granted the union’s motion for summary judgment for lack of standing,
    M having failed to brief the claim adequately; M’s brief presented no
    facts or legal analysis in support of this claim but, rather, contained
    merely conclusory statements that the trial court erred in granting sum-
    mary judgment, and there was no analysis of the court’s decision granting
    the motion for summary judgment.
            Argued April 16—officially released July 16, 2019

                            Procedural History

   Action to recover damages for breach of contract,
brought to the Superior Court in the judicial district of
Stamford-Norwalk, where the court, Lee, J., granted
the motion to dismiss filed by the defendant Board of
Education of the City of Norwalk; thereafter, the court,
Jacobs, J., granted the motion for summary judgment
filed by the defendant United Public Service Employees
Union; subsequently, the court, Jacobs, J., rendered
judgment in favor of the defendants, from which the
named plaintiff appealed to this court. Affirmed.
  John Mosby, self-represented,                        the     appellant
(named plaintiff).
  M. Jeffry Spahr, deputy corporation counsel, for the
appellee (named defendant).
  John M. Walsh, Jr., for the appellee (defendant
United Public Service Employees Union).
                          Opinion

   BEACH, J. The self-represented plaintiff, John
Mosby,1 appeals from the judgment of the trial court
rendered in favor of the defendants, the Board of Educa-
tion of the City of Norwalk (board), and United Public
Services Employees Union (union), following the grant-
ing of the board’s motion to dismiss and the union’s
motion for summary judgment. On appeal, Mosby
claims that the court erred in (1) granting the motion to
dismiss in favor of the board on the ground of improper
service of process, and (2) granting the motion for sum-
mary judgment in favor of the union on the ground that
Mosby lacked standing to commence this action against
the union. We affirm the judgment of the court.
  The trial court’s memorandum of decision granting
the union’s motion for summary judgment sets forth the
following relevant and undisputed facts. ‘‘As custodians
employed by the [board], the plaintiffs were members
of Local 1042 Council #4, which negotiated Collective
Bargaining Agreements with the [board] in 1997, 2003,
and 2011. At the time of [Mosby’s] retirement on Novem-
ber 5, 1999, he received medical benefits as set forth
in . . . the 1997 Agreement. . . .
   ‘‘Five of the plaintiffs, who all retired between Febru-
ary 9, 2009, and June 30, 2011, received retirement bene-
fits pursuant to the 2003 Agreement . . . . One of the
plaintiffs, who retired on June 30, 2012, received retire-
ment benefits pursuant to the 2011 Agreement. All of
the plaintiffs are currently receiving the coverage and
benefits to which they are entitled pursuant to the
Agreements which were in effect on the dates of
their retirements.
  ‘‘Local 1042 Council #4 was decertified by the Con-
necticut State Board of Labor Relations on August 26,
2015, and the defendant [union] was certified as the
exclusive representative of all custodians employed by
the board. The defendant [union] was not a party to
the negotiations or the resulting Agreements in 1997,
2003, or 2011.’’
   The plaintiffs’ complaint alleged that the board and
the union had breached a contract between them gov-
erning the plaintiffs’ retirement health insurance bene-
fits. On November 29, 2016, the board filed a motion
to dismiss the action against it for improper service of
process. The court granted the motion to dismiss on
January 17, 2017.
   On August 9, 2017, the union filed a motion for sum-
mary judgment claiming that the plaintiffs lacked stand-
ing to pursue this claim. On August 21, 2017, Mosby
filed an opposition to the union’s motion for summary
judgment. Following a hearing, the court granted the
union’s motion for summary judgment by memorandum
of decision dated March 27, 2018, concluding that the
plaintiffs lacked standing to bring this action and that
the union could not have breached the agreement at
issue because it did not become involved in the collec-
tive bargaining process until August 26, 2015. This
appeal followed.
                             I
  Mosby first claims that the trial court erred in granting
the board’s motion to dismiss by concluding that he had
not effected service of process properly. In particular,
Mosby argues that the board properly was served as a
school district pursuant to General Statutes § 52-57 (b)
(4). In response, the board asserts that proper service
on it could be accomplished only by following the proce-
dures prescribed in § 52-57 (b) (5).
  ‘‘The Superior Court has no authority to render a
judgment against a person who was not properly served
with process.’’ Jimenez v. DeRosa, 109 Conn. App. 332,
337, 951 A.2d 632 (2008). The issue of whether a court
has jurisdiction ‘‘presents a question of law. . . . Our
review of the court’s legal conclusion is, therefore, ple-
nary. . . . Our review of the trial court’s factual find-
ings is governed by the clearly erroneous standard of
review.’’ (Internal quotation marks omitted.) Id.,
337–38.
  ‘‘[T]he Superior Court . . . may exercise jurisdiction
over a person only if that person has been properly
served with process, has consented to the jurisdiction
of the court or has waived any objection to the court’s
exercise of personal jurisdiction. . . . [S]ervice of pro-
cess on a party in accordance with the statutory require-
ments is a prerequisite to a court’s exercise of [personal]
jurisdiction over that party. . . . Therefore, [p]roper
service of process is not some mere technicality. . . .
   ‘‘[W]hen a particular method of serving process is set
forth by statute, that method must be followed. . . .
Unless service of process is made as the statute pre-
scribes, the court to which it is returnable does not
acquire jurisdiction. . . . [A]n action commenced by
such improper service must be dismissed.’’ (Citations
omitted; internal quotation marks omitted.) Matthews
v. SBA, Inc., 149 Conn. App. 513, 529–530, 89 A.3d 938,
cert. denied, 312 Conn. 917, 94 A.3d 642 (2014).
   The language of subdivisions (4) and (5) of § 52-57
(b), on which the parties rely to support their respective
positions, prescribes the methods of service required in
order for the court to obtain jurisdiction over particular
classes of defendants. Section 52-57 (b) (4) provides
that process shall be served ‘‘against a school district,
upon its clerk or one of its committee . . . .’’ (Empha-
sis added.) Section 52-57 (b) (5) provides that process
shall be served ‘‘against a board, commission, depart-
ment or agency of a town, city or borough, notwith-
standing any provision of law, upon the clerk of the
town, city or borough, provided two copies of such
process shall be served upon the clerk and the clerk
shall retain one copy and forward the second copy to
the board, commission, department or agency . . . .’’
(Emphasis added.) As such, these subdivisions unam-
biguously distinguish the particular ways that service
is required to be made upon a school district and a
municipal board. The issue, thus, is whether the board
in the present case properly is categorized as a ‘‘school
district’’ or ‘‘a board of a town.’’
   Our Supreme Court’s decision in Board of Education
v. State Employees Retirement Commission, 210 Conn.
531, 542–43, 556 A.2d 572 (1989), recognized in a differ-
ent context the distinction between a school district and
a school board of education. In that case, our Supreme
Court concluded that a municipal board of education
is not a school district within the meaning of General
Statutes § 7-452 (1). The plaintiffs argued that ‘‘a board
of education is the equivalent of a school district’’ and,
thus, qualifies as a municipality pursuant to § 7-452 (1).2
(Internal quotation marks omitted.) Id., 542. In support
of their argument, the plaintiffs relied on General Stat-
utes § 10-240, which provides that ‘‘[e]ach town shall
through its board of education maintain the control of
all the public schools within its limits and for this pur-
pose shall be a school district and shall have all the
powers and duties of school districts . . . .’’ Id. In
rejecting the plaintiffs’ argument, the court reasoned
that ‘‘[c]learly, § 10-240 provides that [e]ach town . . .
shall be a school district . . . and that each town’s
board of education is merely the instrumentality
through which the town maintain[s] the control of all
the public schools within its limits. The plain language
of [§ 7-452 (1)] provides that each town, not each board
of education, is a school district for the purposes
recited therein. We will not torture the words or sen-
tence structure of a statute to import an ambiguity
where the ordinary meaning of the language leaves no
room for it. . . . Thus, we conclude that a board of
education is not a school district, and, accordingly, the
plaintiffs do not fall within the definition of municipality
set forth in § 7-452 (1).’’ (Citation omitted; emphasis
altered; internal quotation marks omitted.) Id., 542–43.3
  In accordance with our Supreme Court’s reasoning
in State Employees Retirement Commission, we will
not torture the language in § 52-57 (b) to construe a
school board of education as being the equivalent of a
school district where the plain meaning of the statute
makes a clear distinction between the two. We, thus,
agree with the board that process properly is served
against a school board of education only when it is
made ‘‘upon the clerk of the town, city, or borough’’
pursuant to § 52-57 (b) (5). See Board of Education v.
Local 1282, 31 Conn. App. 629, 632, 626 A.2d 1314 (‘‘[t]he
designation of a particular officer or officers on whom
service may be made excludes all others.’’), cert.
granted, 227 Conn. 909, 632 A.2d 688 (1993) (appeal
withdrawn January 3, 1994).
  In the present case, Mosby asserted in his opposition
to the board’s motion to dismiss that service was hand
delivered to Patricia Rivera, secretary of the board, on
or about September 14, 2016. Because service was not
made upon the Norwalk city clerk, pursuant to § 52-57
(b) (5), service was defective. Accordingly, the trial
court properly granted the board’s motion to dismiss
for improper service of process.
                                      II
  Mosby next claims that the court improperly ren-
dered summary judgment in favor of the union for lack
of standing. The union asserts, and we agree, that this
claim is inadequately briefed.
   Mosby’s brief presents no facts or legal analysis in
support of this claim, but, rather, merely contains con-
clusory statements that the court erred in ‘‘granting
summary judgment’’ and by ‘‘not taking into consider-
ation that the court found merit and genuine issues of
material fact and the court had set a trial date.’’ There
is also no analysis of the court’s decision granting the
motion for summary judgment. ‘‘We repeatedly have
stated that [w]e are not required to review issues that
have been improperly presented to this court through
an inadequate brief. . . . Analysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . [F]or this court judiciously and efficiently to con-
sider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their
briefs. . . . The parties may not merely cite a legal
principle without analyzing the relationship between
the facts of the case and the law cited.’’ (Citation omit-
ted; internal quotation marks omitted.) State v. Buhl,
321 Conn. 688, 724, 138 A.3d 868 (2016). Accordingly,
we decline to review this claim on the basis that it was
inadequately briefed.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    This action was brought by seven self-represented plaintiffs: John Mosby;
Marcus Davis; Mace Greene; Winzer Teel; Jim Giordano; Emma Lawrence;
and Steve Fulton. John Mosby was the only plaintiff to appeal from the
judgment of the trial court.
  2
    General Statutes § 7-452 (1) defines a ‘‘municipality,’’ in part, as ‘‘any
town . . . school district . . . .’’ The statute does not expressly include in
the definition a board of education.
  3
    In addition, several Superior Court decisions have held that, in the con-
text of § 52-57 (b), a municipal board of education properly is served pursu-
ant to § 52-57(b) (5) rather than § 52-57 (b) (4). See Dvorsky v. Board of
Education, Superior Court, judicial district of Litchfield, Docket No. CV-11-
6004173-S (May 6, 2011); Saggese v. Board of Education, Superior Court,
judicial district of Litchfield, Docket No. CV-XX-XXXXXXX (December 12, 2006)
(42 Conn. L. Rptr. 481); Estrella v. Stamford, Superior Court, judicial district
of Stamford-Norwalk, Docket No. CV-XX-XXXXXXX-S (October 21, 2005) (40
Conn. L. Rptr. 180).